IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

L. B., A CHILD,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-3917

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 13, 2017.

An appeal from the Circuit Court for Leon County.
Robert E. Long, Jr., Judge.

Andy Thomas, Public Defender, and Lori A. Willner, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; Angela R. Hensel and Jason W. Rodriguez,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.